UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period for, 2010 Commission File No. 001-34793 LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED (Name of small business issuer in its charter) Colorado 84-1536518 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 30 Guanghau Street, Xiaojingyu Xiang, Wan Bailin District, Taiyuan City, Shanxi Province, China (Address of principal executive offices) (Zip Code) (727) 641-1357 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: Common Stock, no par value NYSE Amex LLC Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ Revenues for year ended June 30, 2010: $343,249,462 The aggregate market value of the registrant’s voting common stock held by non-affiliates as of June 30, 2010 based upon the closing price reported for such date on the OTC Bulletin Board was US $46,067,745. As of September 28, 2010 the registrant had 93,266,981 shares of its common stock issued and outstanding. Documents Incorporated by Reference: None. 1 TABLE OF CONTENTS PAGE PART I ITEM 1. Business 3 ITEM 1A. Risk Factors 12 ITEM 2. Properties 19 ITEM 3. Legal Proceedings 20 ITEM 4. Removed and Reserved 20 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 ITEM 6. Selected Financial Data 25 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 25 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 30 ITEM 8. Consolidated Financial Statements 31 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 ITEM 9A(T). Controls and Procedures 33 ITEM 9B. Other Information 34 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 34 ITEM 11. Executive Compensation 37 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 40 ITEM 14. Principal Accounting Fees and Services 40 PART IV ITEM 15. Exhibits, Financial Statement Schedules 41 SIGNATURES 43 2 PART I ITEM 1. BUSINESS Overview Longwei Petroleum Investment Holding Limited (the “Company”) is an energy companyengaged in the wholesale distribution of finished petroleum products in the People’s Republic of China (the “PRC”).The Company’s oil and gas operations consist of transporting, storage and selling finished petroleum products, entirely in the PRC.The Company purchases diesel, gasoline, fuel oil and solvents (the “Products”) from various petroleum refineries in the PRC. The Company’s headquarters are located in Taiyuan City, Shanxi Province (“Taiyuan”). The Company has a storage capacity for its Products of 120,000 metric tons located at its fuel depot storage facilities in Taiyuan and in Gujiao, Shanxi (“Gujiao”), 50,000 metric tons and 70,000 metric tons of capacity respectively at each location. The Gujiao facility was acquired in January of 2009 and commenced operations in January of 2010. The Company is 1 of 3 licensed intermediaries in Taiyuan and the sole licensed intermediary in Gujiao that operates its own large scale storage tanks. The Company has the necessary licenses to operate and sell Products not only in Shanxi but throughout the entire PRC.The Company seeks to earn profits by selling its Products at competitive prices with timely delivery to coal mining operations, power supply customers, large-scale gas stations and small, independent gas stations. The Company also earns revenue under an agency fee by acting as a purchasing agent for other intermediaries in Shanxi, and through limited sales of diesel and gasoline at two retail gas stations, each located at the Company’s facilities. The sales price and the cost basis of the Company’s products are largely dependent on regulations and price control measures instituted and controlled by the PRC government as well as the price of crude oil. The price of crude oil is subject to fluctuation due to a variety of factors, all of which are beyond the Company’s control. The Company was incorporated under the laws of the State of Colorado on March 17, 2000 as Tabatha II, Inc.On October 12, 2007, the Company changed its name to Longwei Petroleum Investment Holding Limited. For the year ended June 30, 2010, we reported revenues of approximately $343.2 million, an increase of 74% from revenues of approximately $196.8million reported for the year ended June 30, 2009. We continue to expand our customer base and distribution platform. A summary of our operating results and select balance sheet data for the years ended June 30, 2010 through 2006 are as follows: Select Historical Financial Data for the Years Ended June 30, 2010 - 2006 (Amounts in $USD Millions) Revenues Annual Revenue Growth 74% 37% 53% 1% 128% Net Income Annual Net Income Growth 130% 5% 73% (18%) 78% Total Assets Total Liabilities Total Shareholder’s Equity Customers The Company sells its Products directly to commercial, industrial, retail and wholesale customers throughout Shanxi from its two fuel depot storage facilities.We enter into supply contracts with our wholesale customers and require the customers to purchase a minimum amount of specified oil products at market price during each period of the contract.Payments are due upon receipt of the products.Customers may take delivery of their purchases at our depots or pay us to deliver to their location. Our primary customers are industrial users including coal mining operations and power generation plants, which use diesel, gasoline, fuel oil and solvents. Both sectors are expected to experience significant growth in late 2010 and 2011, which the Company anticipates will further drive demand for its Products.Power demand and power generating capacity in the PRC are on a growth rate to double by 2020 according to Liu Zhenya, president of the State Grid Corp of China from the China Knowledge article, “China’s Electricity Demand to Double by 2020,” dated May 22, 2009.In the Reuters article, “China’s Shanxi Province to Grow Coal Output 30% in 2010,” Reuters, March 8, 2010, the Shanxi Party Secretary, Zhang Baoshum stated he expects coal output in Shanxi Province, historically the country’s leading coal producing region, to rise by up to 30% this year.Industrial customers accounted for approximately 55% and 45% of our revenues for the years ended June 30, 2010 and 2009, respectively. 3 Large-scale gas stations accounted for approximately 35% and 45% of our revenues for the years ended June 30, 2010 and 2009, respectively.These customers primarily buy diesel and gasoline. While sales volume to these customers was up in 2010 with the growing demand of new automobiles on the roads in the PRC, as a percentage of total revenues sales were down because of the larger increase in sales to the Company’s industrial customers. The new Gujiao facility is strategically located to serve a number of our larger industrial customers. Our third largest group of customers consists of small, independent gas stations. These gas stations accounted for approximately 10% of our revenues for both the year ended June 30, 2010 and 2009, respectively. These gas stations buy gasoline and diesel.These customers depend on our timely delivery and customer service compared to the larger state-owned enterprises. Percentage of Revenue by Customer Class Customers Industrial Users – Coal Operations & Power Generation 55% 45% Large-Scale Gas Stations 35% 45% Small, Independent Gas Stations 10% 10% No customers accounted for more than 10% of our total revenues or accounts receivable for the year ended June 30, 2010. Products We purchase diesel, gasoline, fuel oil and solvents from various petroleum refineries in the PRC.We have historically sold large quantities of diesel and gasoline products and have a large and expanding supply chain in place. We do not generally modify the Products prior to sale. However, in some scenarios the Company will further blend or modify its Products upon the request of its customers. Our percentage of total revenue and average profit margins byproduct category for years ended June 30, 2010 and 2009 are provided below: Product Percentage of Total Revenue and Average Profit Margin by Product Line Product % Revenue Avg. Profit Margin % Revenue Avg. Profit Margin Diesel 44% 15% 47% 12% Gasoline 47% 16% 41% 17% Fuel Oil 2% 23% 3% 12% Solvents 2% 21% 3% 19% Agency Fees * 5% 100% 6% 79% *The agency fee is a commission paid by intermediaries to purchase petroleum products directly from refineries using the Company’s licenses.Prior to the year ended June 30, 2010 the Company also incurred the cost of transporting the petroleum product under this arrangement, but has stopped this practice. Facilities & Storage The Company’s oil and gas operations consist of transporting, storage and selling finished petroleum products from its two fuel storage depots.The Company’s headquarters is located in Taiyuan, Shanxi.The Company has a total storage capacity for its Products of 120,000 metric tons located at its fuel depot storage facilities in Taiyuan and in Gujiao, Shanxi; 50,000 metric tons and 70,000 metric tons capacity respectively at each location. The Company has operated from its Taiyuan location since 1995 and the Gujiao facility was acquired in January 2009.The Company began to operate and generate revenues from its Gujiao location in October, 2009, commencing full operations in January, 2010. The Company is 1 of 3 licensed intermediaries in Taiyuan and the sole licensed intermediary in Gujiao that operates its own large scale storage tanks.The Company is 1 of 17 licensed intermediaries in Shanxi.The Company’s storage tanks have the largest storage capacity of any private enterprise in Shanxi.Both facilities are strategically located in close proximity to the Company’s largest customers to ensure timely delivery of Products. The Company has its own enterprise resource planning (ERP) computer system that manages and monitors the inflow and outflow of the Products at its locations.The system ties into the Company’s inventory accounting system to monitor and manage inventory levels and automatically updates on a real-time basis. Taiyuan, Shanxi The Company’s headquarters are located at its operations in Taiyuan.This facility has a total of 14 storage tanks with a capacity to store approximately 50,000 metric tons of Products.We maintain delivery and distribution platforms, including a dedicated rail spur and a vehicle loading and unloading fuel depot station at this facility.The Company owns and maintains all assets at this facility.All of our revenues earned during the year ended June 30, 2009 were earned through this facility. The revenue contribution from this facility for the year ended June 30, 2010 was approximately $269 million. 4 Gujiao, Shanxi In July, 2007 the Company made an initial deposit of approximately $9.2 million on a $30.0 million purchase contract with Shanxi Heitan Zhingyou Petrochemical Co., Ltd. for a second facility in Gujiao.The Company acquired control of the facility on January 22, 2009 and on June 30, 2009, the Company made the final payment on the purchase contract for approximately $7.1 million.The Company retrofitted the existing storage tanks and built a new office and customer service center at the location.The Gujiao Facility has a total of 8 storage tanks with a capacity to store approximately 70,000 metric tons of our Products. We also have 4 tar storage tanks with a capacity of 40,000 metric tons.We will maintain delivery and distribution platforms, including a dedicated rail spur and a vehicle loading and unloading station at this facility.The Company owns and maintains all assets at this facility.The revenue contribution from this facility for the year ended June 30, 2010 was approximately $74 million. Shanxi Market The Company’s operations are all primarily concentrated in the central Shanxi Province. Shanxi is the leading coal producing region in the PRC. The region is mountainous and has no pipelines or refineries within the province.The province is dependent on the timely delivery of petroleum products to support its growing industrial and consumer base.Taiyuan is the capital of Shanxi Province. Coal production in the PRC is estimated by the United States Department of Energy (“US DOE”) to double its capacity by 2030.The Shanxi provincial government has embarked on a program to consolidate its coal mining and support operations.The Company believes this is advantageous to the growth of its business model. Competitive Advantage Although barriers to entry in our industry are high due to stringent licensing requirements and the need for significant storage capacity, we face competition from both state-owned and non-state-owned companies based in Shanxi Province and elsewhere that engage in the wholesale distribution of finished petroleum products. In addition to state-owned petroleum enterprises such as China Petroleum & Chemical Corporation, also known as “SINOPEC” and PetroChina Company Limited, there are currently 15 non-state-owned enterprises (including the Company) in Shanxi Province licensed to distribute finished oil products. Many of these non-state owned enterprises may have exclusive supply and purchase arrangements with suppliers as a result of long-term relationships. We believe we have the following advantages over our competitors: ● Mature operational infrastructure. During the past 16 years, we have built up our operational infrastructure, including extensive distribution channels, two petroleum storage depots and convenient access to strategic railway lines. We also have the required licenses to conduct our wholesale distribution business, which are becoming increasingly difficult for new entrants to our industry to obtain due to the provincial government’s emphasis on consolidation and larger storage capacity by participants. ● Established customer relationships. We have been in the wholesale finished oil business for over 16 years operating in the same region on a direct sales relationship with our customers.We focus on customer satisfaction and believe that we have consistently provided high quality products and services to our customers.The key competitive advantages we offer to our customers is proximity for timely delivery and flexible customer service to meet their product volume demands.We cannot offer significant discounts to our customers as the price of our products is primarily predetermined by market price and subject to regulatory price caps.However, customers who purchase large quantities of Products may be given priority of supply in case of shortages. ● Stable supply sources. We have good, long-term relationships with our refinery suppliers, some of which are private enterprises and some are large state-owned enterprises.We also maintain significant advances on account with suppliers to ensure our own timely delivery and preferential pricing based on market movements. ● Railway access. We benefit from our dedicated rail spurs that connect our storage depots to the main railway line to create efficient inflow and outflow of products.Our rail spur loading facilities can process up to 8 tanker railcars at one time.Our ERP system automatically measures all flow through our system and maintains our inventory accounting system. ● Storage capacity. We have a total fuel depot storage capacity of 120,000 metric tons (approximately 880,000 barrels of oil).Aside from large upfront capital requirements, new entrants to this industry must also have significant storage capacity to be able to compete, which is a barrier to entry for new competitors. 5 The Company’s Products vary by product density; therefore the capacity will vary depending on the inventory product mix.Below is a calculation based on the maximum capacity of each product individually as though it was the only product stored in inventory. (1)Total Diesel Capacity –37 million gallons (diesel density 0.85kg/L) (a)1,000kg x 1L/0.85kg 1,176 L (b)1 US gallon 3.7854 L (c)1,176 L / 3.7854 310 gallons (d)120,000mt x 310 gallons 37 million gallons diesel (2)Total Gasoline Capacity – 43 million gallons (gasoline density 0.74kg/L) (a)1,000kg x 1L/0.74kg 1,351 L (b)1 US gallon 3.7854 L (c)1,351 L / 3.7854 357 gallons (d)120,000mt x 357 gallons 43 million gallons gasoline (3)Fuel Oil Capacity – 35 million gallons (fuel oil density 0.90kg/L) (a)1,000kg x 1L/0.90kg 1,111 L (b)1 US gallon 3.7854 L (c)1,111 L / 3.7854 294 gallons (d)120,000mt x 294 gallons 35 million gallons fuel oil (4)Solvent Capacity – mixture varies between gasoline and diesel, but assumes similar density to diesel Below are the Product levels of inventory at year ended June 30, 2010 listed in metric tons and US gallon equivalents: Inventory Level as of June 30, 2010 Product Inventory Metric Tons (mt) US Gallons (Millions) ($USD Millions) Diesel 8.2M gallons Gasoline 5.8M gallons Fuel Oil 0.5M gallons Solvents 0.3M gallons TOTAL INVENTORY 14.8M gallons Based on the year end June 30, 2010 inventory product mix the Company held 45,326 mt of Product on-hand or 38% of its total capacity of 120,000 mt valued at $33,744,911. The Company’s storage capacity allows management to adjust inventory levels based on the anticipated movement of industry pricing and acts as a hedge on pricing levels.Utilizing our excess storage capacity allows us flexibility to take advantage of pricing, supply and demand fluctuations within the marketplace.All petroleum products are imported to Shanxi from other provinces within the PRC.The Company’s supplier advance balance with refineries allows us to lock-in supply so that we can react quickly to purchases based on the timing of the PRC pricing levels adjustments. The Company’s inventory turnover for the year ended June 30, 2010 is approximately 30 days.The Company is continually working to improve its inventory turnover, which expands sales capacity based on increased inventory movement. Operating Licenses We hold two distinct licenses for the wholesale distribution of petroleum products in the PRC.The Certificate for Wholesale Distribution of Finished Oil (the “Wholesale License”) is a license granted by the PRC central government.The Wholesale License allows us to sell our products to wholesale customers and other users of gasoline, diesel and solvents, and must be renewed every 5 years.We hold this license at the discretion of the PRC government.We also hold a Dangerous Chemical Distribution License (the “DCD License”) that allows us and our personnel to handle and transport gasoline and diesel oil.The DCD License must be renewed every 3 years.The Constitution of the PRC states that all mineral and oil resources belong to the State.Therefore, without these licenses, we would not be able to sell our products. In addition to business licenses issued by the Municipal Administration for Industry and Commerce, our two retail gas stations hold a renewable Operating License for Hazardous Chemicals (the “Hazardous Chemical License”) and a renewable Operating License for Retail Sale of Finished Oil (the “Retail License”) that allows us to sell gasoline, diesel and solvents. Both licenses are subject to annual inspections - the Hazardous Chemical License by the provincial Administration of Work Safety and the Retail License by the provincial Department of Commerce - and failure to pass the annual inspection may lead to their revocations. 6 Suppliers The Company purchases diesel, gasoline, fuel oil, solvents, kerosene and other additives directly from refineries in the PRC.The Company has long-term, established relationships with these suppliers.The Company’s advances to suppliers account represent cash paid in advance for purchases of inventory from suppliers. The Company locks in availability and pricing with suppliers in advance by using the Company’s cash resources. The Company expects to maintain this level of supplier advances in the future to ensure that the Company has access to adequate supplies and timely shipments to act as a hedge based on the movement of industry pricing. The deposits are held by the Company’s refinery partners to ensure that the delivery of inventory to the Company is made in a timely manner. The Company attempts to maintain a significant balance on account with refinery partners with the expectation of receiving preferential pricing and delivery from the refinery partners.The Company does not foresee any potential loss with regard to these advances as a result of the suppliers being large enterprises that have significant controls placed upon them by PRC regulation. The Company has not had to make any historical adjustments to these accounts for any deficiencies or negative impact related to the Company’s suppliers. Below is a list of suppliers that represented more than 10% of our purchases in years ended June 30, 2010 and 2009: Suppliers % of Purchases Guangzhou Tenghao Company 17% Lanxin Petroleum Co., Ltd. 16% Panjin Jinjiang Oil Company 14% Yan Lian Industrial Group 13% Tianjin Dagang Jinyu Industrial Co., Ltd. 12% TOTAL 72% Suppliers % of Purchases Yan Lian Industrial Group 19% Alashankou Dachen Co, Ltd. 14% Tuha Oil Exploring and Exploiting Headquarters 13% Panjin Jinjiang Oil Company 11% Tianjin Dagang Jinyu Industrial Co., Ltd. 11% Xinyuan Company 11% Lanxin Petroleum Co., Ltd. 10% TOTAL 89% While we are dependent on these suppliers for our finished petroleum products, we are always seeking to expand our supply sources and believe that we can find alternative suppliers with comparable terms within a reasonable amount of time without any significant disruption in our operations.Since inception, we have not experienced any difficulty in obtaining refined products in a timely manner. Supplier Risks The Company depends on suppliers, namely refineries, for inventory. The cost of inventory may fluctuate substantially and it is possible that our demand for inventory could not be met due to short supply, may be available from only one or a limited number of suppliers, or may only be available from foreign suppliers. Increased costs or difficulties in obtaining inventory in the requisite quantities, or at all, could have a material adverse effect on our results of operations. The credit crisis and rapidly escalating raw material costs across a variety of industries created additional risks for our supplier base. In the year ending June 30, 2010, the Company’s suppliers could face financial difficulties as a result of the global economic downturn. We actively monitor our suppliers' financial condition, and to date we have no knowledge of significant concerns with the financial stability of any of our major suppliers. We are dependent upon the ability of refinery suppliers to meet product specifications, standards and delivery schedules at anticipated costs. While we maintain a qualification and performance surveillance system to control risk associated with this reliance on third parties, the failure of suppliers to meet commitments could adversely affect delivery schedules and profitability, while jeopardizing our ability to fulfill commitments to customers. Research and Development The Company expenses the cost of research and development as incurred.Research and development costs for the years ended June 30, 2010 and2009 were not significant. 7 Intellectual Property The company currently does not own any intellectual properties.We do however hold two primary licenses: (1) Finish Oil Wholesale Licenses, and (2) Dangerous Chemical Products Businesses Licenses.These two licenses were initially obtained when we began operations in 1995.These licenses do not appear on our balance sheets within the consolidated financial statements.However, the FO Licenses have a renewable 5 year term and the DGP Licenses have a renewable 3 year term.We consider these licenses to be extremely valuable and believe our operations would be severely impacted if these licenses were not adequately maintained. Industry The economic growth in the PRC is becoming increasingly dependent on meeting its rapidly growing demand for oil from both domestic supply and foreign imports.The PRC’s net crude imports in June 2010 totaled a record 22.1 million tons and imports are expected to make up roughly 55% of its total oil consumption by 2011 because domestic refineries cannot keep up with the demand (Bloomberg).The increasing demand for oil is not only attributable to increased vehicle usage in the world’s largest new automobile market, but also to industrial activity in the PRC’s fastest growing provinces, including Shanxi where we primarily operate.Coal mining operations and power generation represent two of the Company’s largest types of industrial customers, and both sectors are expected to experience significant growth in late 2010 and 2011 after recent industry consolidation. The strong, sustained economic growth in the PRC recently surpassed Japan as the world’s second largest economy in terms of GDP. A recent report by the International Energy Agency named the PRC as the top global energy consumer, and according to www.platts.com, the PRC is the second largest oil consumer in the world. Our operations are in Shanxi, which is a center of industrial operations and energy supply within the PRC.We believe our Taiyuan facility is well positioned to continue revenue growth.The Gujiao facility is located within a dense industrial geography and is expected to continue to generate strong revenue growth during its first year of operations and going forward.The two facilities have a combined storage capacity of 120,000 metric tons. We believe there are twokey market trends according to the Institute for the Analysis of Global Security that allow for substantial growth in the PRC over the next three to five years: 1. Energy demand. Oil consumption in the PRC is growing at an annual rate of 7.5%.The PRC is now the top global energy consumer and growing.Over 20% of the PRC’s energy demand is satisfied by oil.We are located in a province without pipelines or refineries that requires significant transportation logistics and storage, which can be facilitated by the Company. 2. Automobile ownership.Automobiles in the PRC are expected to grow at an annual rate of 19%, and the PRC is now the largest new automobile market in the world.From 1990 – 2010, 90 times more automobiles are on the road in the PRC, and by 2030 the PRC is expected to have as many automobiles on the road as the US.The Company has good supplier relationships with many of the major gasoline retailers in Shanxi. Business Strategy Internal Growth The Company seeks organic growth by growing with our existing customer base and expanding our sales using our direct sales force and customer referrals.We continue to seek expansion of our customer base within Shanxi Province, and are focused on the development of our customer base at the Gujiao Facility.We also seek to continue to improve our inventory turnover. Geographic Growth The Company will continue to seek out additional facilities with the intention of acquiring facilities in the future that are accretive to earnings with a short payback period on investment.We have proven to be successful with our operations at the new Gujiao Facility.Future potential acquisitions will be contemplated by our management with the knowledge and understanding we have gained from operations and business development work completed at both the Taiyuan and Gujiao facilities.In general, we intend to review potential acquisitions of facilities that we believe will generate profits over the initial 3 year term for us that equals or exceeds the total purchase price of a new facility. Vertical Expansion The Company will continue to seek out opportunities to work more closely with its refinery partners to ensure timely and reliable delivery of supply.The Company may seek opportunities to improve its margins within the oil and gas business that are “upstream” – exploration and production or “downstream” – refining. 8 Government Regulations Finished Oil Distribution Prior to 2006, significant gaps existed in the laws and regulations pertaining to the finished oil industry, and the relevant rules for this industry were, to some extent, inconsistent and subject to the discretion of the relevant government authorities. In 2006, greater specificity was added to the rules for commercial activities in the finished oil industry with the enactment of theMeasures on the Administration of the Finished Oil Market(promulgated on December 4, 2006 by the PRC Ministry of Commerce (“MOFCOM”) and effective as of January 1, 2007, (the “Measures”). This regulation provides comprehensive details on the finished oil wholesale and resale application procedures, qualification requirements, and rules for annual inspections. Enterprises (foreign or domestic-funded) meeting certain requirements can submit applications to the MOFCOM for a certificate of approval to conduct gasoline and diesel (including bio-diesel) wholesale, retail and storage businesses. The first step required in applying to engage in the wholesale of finished oil is a preliminary examination by the provincial MOFCOM where the enterprise is located. Thereafter, the provincial MOFCOM will forward the application materials together with its opinions on the preliminary examination to the MOFCOM, which will then decide on whether to grant the Certificate of Approval for the Wholesale of Finished Oil. An enterprise applying to engage in the finished oil wholesale business must, among other requirements, possess the following: (i) long-term and stable supply of finished oil; (ii) a legal entity with a registered capital of no less than RMB 30 million; (iii) a finished oil depot, which shall have a capacity not smaller than 10,000 m3(cubic meters), conforming to the local urban and rural planning requirements, and be approved by other relevant administrative departments (1 cubic meter is the equivalent of 1 metric ton of water at 4° Celsius); and (iv) Facilities for unloading finished oil such as conduit pipes, special railway lines, and transportation vehicles with a capacity of 10,000 metric tons or more to transport refined oil via rail, on the highway or over water to ports. In practice, it has become increasingly difficult for enterprises (particularly foreign-funded enterprises) to meet the third requirement above. As both the number of available oil depots and state land and resources are reaching full capacity, it is becoming increasingly difficult to procure a finished oil depot with a capacity not smaller than 10,000 m3. The application procedure for the retail of finished oil is similar to that for wholesale except that the preliminary examination takes place at the administrative department for commerce at the municipal level, and the certificate of approval is issued at the provincial level. An enterprise applying to engage in the finished oil retail business must, among other requirements, possess the following: (i) long-term and stable channels to finished oil supply and a supply agreement with an enterprise that has been qualified to engage in the wholesale business of finished oil for a period of three years or more in line with its business scale; (ii) qualified professional and technical personnel to handle inspections, metrology, storage and fire safety and the safe production of finished oil; and (iii) gas stations designed and built to comply with the relevant national standards and approved by the relevant administrative department. Enterprises possessing certificates of approval are subject to annual inspection by the relevant provincial MOFCOM which will review: (i) the execution and performance of finished oil supply agreements; (ii) the operation results of the enterprise for the previous year; (iii) whether the enterprise and its supporting facilities are in compliance with the technical requirements under the Measures; and (iv) The current measures, among other measures, being taken by the enterprise regarding quality control, metrology, fire safety, security and environmental protection. 9 If we pass the annual inspection, the certificates of approval we hold will continue to be valid. An enterprise failing an annual inspection will be ordered to rectify all deficiencies within a certain time limit by the MOFCOM and/or its provincial branches. If such deficiencies have not been rectified within the specified time limit, its certificates of approval shall be revoked by the original issuing authority. We currently are in full compliance with the Measures, and hold valid operating licenses to conduct our businesses. However, we cannot provide assurance that we will not fail to satisfy the above mentioned requirements in the future. Pricing for Finished Oil The PRC National Development and Reform Commission (“NDRC”) regulates domestic oil prices as part of its macro-management over the economy in order to control dramatic fluctuations in oil prices. TheAdministrative Measures on Oil Prices(trial implementation), or the Price Measures, promulgated by the NDRC on May 7, 2009 stipulates that the NDRC will adjust domestic finished oil prices when the international market price for crude oil changes more than 4% over 22 consecutive working days. By contrast, crude oil prices are determined solely by enterprises engaging in this industry. The NDRC adjusts domestic finished oil prices by modifying the retail price cap for gasoline and diesel in all provinces, autonomous regions, and directly administered municipalities. Thereafter, the administrative authorities at the provincial level adjust the wholesale price caps from the corresponding retail price caps. Where there are no specific contractual arrangements for a supplier’s delivery to a retailer, the wholesale price caps may be further deducted to take into account the retailer’s transportation cost among other expenses. ThePrice Measuresstipulate that the domestic finished oil prices shall be calculated according to the normal profit rate for refiners when the crude oil price on the international market is lower than $80 per barrel. When the international crude oil market price exceeds $130 per barrel, the NDRC will adopt certain fiscal and tax policies to ensure the continuing production and supply of refined oil products. Further, gasoline and diesel prices will only be increased slightly (if at all) in consideration of manufacturers and consumers, as well as the stability of the national economy. The exact formula for calculating finished oil prices domestically has not been published. However, the NDRC has stated that such formula is based on the weighted average of the international market prices, together with the average domestic processing costs, taxes, fees incurred in distribution channels, and suitable profits for refiners. Moreover, the NDRC adjusts the cost index seasonally in accordance with the actual situation with respect to prices. Environmental Protection The relevant PRC governmental authorities set national and local environmental protection standards, as well as examine and issue approvals on environmental aspects of different stages of various projects. We are required to file an environmental impact statement, or in some cases, an environmental impact assessment outline, to obtain such approvals. The filing must demonstrate that the project in question conforms to applicable environmental standards. Generally speaking, environmental protection bureaus will issue approvals and permits for projects using modern pollution control measurement technology. The PRC national and local environmental laws and regulations impose fees for the discharge of waste substances above prescribed levels, require the payment of fines for serious violations and provide that the PRC national and local governments may, at their own discretion, close or suspend any facility which fails to comply with orders requiring it to cease or improve operations causing environmental damage. In accordance with the requirements of the environmental protection laws of the PRC, we have installed the necessary environmental protection equipment, adopted advanced environmental protection technologies, established responsibility systems for environmental protection, and reported to and registered with the relevant local environmental protection department. Dangerous Chemicals PRC laws and regulations on dangerous chemicals require that a Dangerous Chemical Distribution License, or the DCD License, be obtained for all companies that handle and transport dangerous chemicals. Foreign-invested Enterprises Engaging in Oil-related Businesses Under theCatalogue of Industries for Guiding Foreign Investment, jointly promulgated by the MOFCOM and the NDRC on October 31, 2007 and effective as of December 1, 2007, each of the following falls within the restricted category for foreign investment: wholesale of oil products, the construction and operation of gas stations, and the production of liquid bio-fuels (i.e., fuel ethanol, biodiesel). Foreign investors can only engage in commercial activities involving liquid bio-fuels or retail distribution of finished oil (where the foreign investor possesses 30 or more gas stations or where it sells different brands of oil through different distributors) through a joint venture with a Chinese partner, and the Chinese partner must hold a controlling interest in the joint venture. As a result of these restrictions, all of our business operations are conducted by a domestic entity, Taiyuan Longwei Economy & Trading Co., Ltd. 10 Corporate Structure The Company began operations in July 1995 in the PRC.We were incorporated under the laws of the State of Colorado on March 17, 2000 as Tabatha II, Inc.On October 12, 2007, we changed our name to Longwei Petroleum Investment Holding Limited. On October 16, 2007, we entered into a Share Exchange Agreement and agreed to issue 69,000,000 shares of our common stock in exchange for 100% of the outstanding ownership units of Longwei Petroleum Investment Holding Limited (Longwei BVI), a British Virgin Islands entity.This transaction was accounted for as a reverse acquisition. Longwei Petroleum Investment Holding Limited, formerly known as Tabatha II, Inc., did not have any operations and majority-voting control was transferred to Longwei BVI.The transaction required a recapitalization of Longwei BVI. Since Longwei BVI acquired a controlling voting interest, it was deemed the accounting acquirer, while Longwei Petroleum Investment Holding Limited (formerly Tabatha II, Inc.) was deemed the legal acquirer. Inflation Inflationary factors such as increases in the cost of our Product and overhead costs may adversely affect our operating results. Although we do not believe that inflation has had a material impact on our financial position or results of operations to date, a high rate of inflation in the future may have an adverse effect on our ability to maintain current levels of gross margin and selling, general and administrative expenses as a percentage of net revenues if the selling prices of our products do not increase with these increased costs. Foreign Currency Translation Adjustment Our operating subsidiaries purchase all products and render services in the PRC, and receive payment from customers in the PRC using RMB as the functional currency. All of our customers and suppliers are located in the PRC. While our reporting currency is the US Dollar, all of our consolidated revenues and the majority of consolidated operating costs and expenses are denominated in RMB. Substantially all of our assets and liabilities are denominated in RMB. As a result, we are exposed to foreign exchange risk as our revenues and results of operations may be affected by fluctuations in the exchange rate between US Dollars and RMB. We have not entered into any hedging transactions in an effort to reduce our exposure to foreign exchange risk. We incurred a foreign currency translation adjustment of $2,300,232 for the year ended June 30, 2010, as compared with the foreign currency translation adjustment of $1,371,603 for the year ended June 30, 2009. On July 21, 2005, China reformed its foreign currency exchange policy, revalued the RMB by 2.1 percent and allowed the RMB to appreciate as much as 0.3 percent per day against the U.S. dollar. We implemented exchange rates in translating RMB into US dollars in our financial statements for years ended June 30, 2010 and 2009, respectively.Assets and liabilities are translated at exchange rates at the balance sheet dates and revenue and expenses are translated at the average exchange rates for the periods presented and shareholders’ equity is translated at historical exchange rates. Any translation adjustments resulting are not included in determining net income but are included in foreigncurrency translation adjustment to other comprehensive income, a component of stockholders’ equity. If the RMB appreciates against the U.S. dollar, revenue and expenses would be higher than they would have been if there were no fluctuations in the currencies. Conversely, if the RMB depreciates against the US dollar, revenue and expenses would be lower than they would have been if there were no fluctuations in the currencies. 11 Taxation, Fees and Royalties Companies which operate petroleum and petrochemical businesses in China are subject to a variety of taxes, fees and royalties.Starting from January 1, 2008, the general enterprise income tax rate imposed on entities, other than certain enterprises defined in the new Enterprise Income Tax Law of the PRC, shall be 25%. Seasonality Our business is relatively stable and predictable and is not subject to changes in seasonality. Employees We currently have 75 employees, including our managers and officers. We expect that additional sales and material handling personnel will be required as the business expands.Our employees are interviewed and hired by our human resource department. We enter into employment agreements with terms of one to three years with employees at managerial and technical positions and short-term employment agreements with part-time or temporary employees such as transportation employees. We believe that our relationship with our employees is good. Management expects that our access to reasonably priced and competent labor will continue into the foreseeable future.Our employees are not represented by any union. Environmental Matters We believe that we are in compliance with present environmental protection requirements in all material respects. Our distribution processes generate noise, waste water, gaseous wastes, petrochemical wastes, and other industrial wastes. We have installed various types of anti-pollution equipment in our facilities to reduce, treat, and where feasible, recycle the wastes generated in our business. Our operations are subject to regulation and periodic monitoring by local environmental protection authorities. Legal Proceedings Other than routine litigation arising in the ordinary course of business that we do not expect, individually or in the aggregate, to have a material adverse effect on us, there is no currently pending legal proceeding and, as far as we are aware, no governmental authority is contemplating any proceeding to which we are a party or to which any of our properties is subject. Corporate Information Our principal executive office is No. 30 Guanghau Avenue, Wan Bailin District, Taiyuan City, Shanxi Province, China, PC 030024.Our main telephone number is (1) 727-641-1357 and our facsimile number is (1) 727-231-0944. ITEM 1A.RISK FACTORS RISK FACTORS You should carefully consider the risks described below together with all of the other information included in this report before making an investment decision with regard to the Company’s securities. The statements contained in or incorporated into this annual report that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward looking statements. If any of the following risks actually occurs, the Company’s business, financial condition or results of operations could be harmed. In that case, the trading price of the Company’s common stock could decline, and you may lose all or part of your investment. Risks Related to Business Operations We may be unable to manage our growth. We are planning for rapid growth and intend to aggressively expand operations. The growth in the size and geographic range of our business will place significant demands on management and our operating systems. Our ability to manage growth effectively will depend on our ability to attract additional management personnel; to develop and improve operating systems; to hire, train, and manage an employee base; and to maintain adequate service capacity. Additionally, the proposed expansion of operations may require hiring additional management personnel to oversee procurement duties. We will also be required to rapidly expand operating systems and processes in order to support the projected increase in product demand. There can be no assurance that we will be able to effectively manage growth and build the infrastructure necessary to achieve growth as management has forecasted. 12 The strategy of acquiring complementary businesses and assets may fail which could reduce our ability to compete for customers. As part of our business strategy, we have pursued, and intend to continue to pursue, selective strategic acquisitions of businesses, assets and technologies that complement our existing business. We intend to make other acquisitions in the future if suitable opportunities arise. Acquisitions involve uncertainties and risks, including: • potential ongoing financial obligations and unforeseen or hidden liabilities; • failure to achieve the intended objectives, benefits or revenue-enhancing opportunities; • costs and difficulties of integrating acquired businesses and managing a larger business; and • diversion of resources and management attention. The failure to address these risks successfully may have a material adverse effect on our financial condition and results of operations. Any such acquisition may require a significant amount of capital investment, which would decrease the amount of cash available for working capital or capital expenditures. In addition, if we use our equity securities to pay for acquisitions, we may dilute the value of your shares. If we borrow funds to finance acquisitions, such debt instruments may contain restrictive covenants that could, among other things, restrict us from distributing dividends. Such acquisitions may also generate significant amortization expense related to intangible assets. We depend on our key executives, and our business and growth may be severely disrupted if we lose their services. Our future success depends substantially on the continued services of our key executives. In particular, we are highly dependent upon Mr. Cai Yongjun, our chairman and chief executive officer, who has established relationships within the industries we operate. If we lose the services of one or more of our current management, we may not be able to replace them readily, if at all, with suitable or qualified candidates, and may incur additional expenses to recruit and retain new officers with industry experience similar to our current officers, which could severely disrupt our business and growth. In addition, if any of our executives joins a competitor or forms a competing company, we may lose some of our suppliers or customers. Furthermore, as we expect to continue to expand our operations and develop new products, we will need to continue attracting and retaining experienced management and key research and development personnel. Competition for qualified candidates could cause us to offer higher compensation and other benefits in order to attract and retain them, which could have a material adverse effect on our financial condition and results of operations. We may also be unable to attract or retain the personnel necessary to achieve our business objectives, and any failure in this regard could severely disrupt our business and growth. The current economic and credit environment could have an adverse effect on demand for certain of our products and services, which would in turn have a negative impact on our results of operations, our cash flows, our financial condition, our ability to borrow and our stock price. Since late 2008, global market and economic conditions have been disrupted and volatile. Concerns over increased energy costs, geopolitical issues, the availability and cost of credit, the U.S. mortgage market and a declining residential real estate market in the U.S. have contributed to this increased volatility and diminished expectations for the economy and the markets going forward. These factors, combined with volatile oil prices, declining business and consumer confidence and increased unemployment, have precipitated a global recession. It is difficult to predict how long the current economic conditions will persist, whether they will deteriorate further, and which of our products, if not all of them, will be adversely affected. As a result, these conditions could adversely affect our financial condition and results of operations. Our business will suffer if we cannot obtain, maintain or renew necessary permits or licenses. All PRC enterprises engaging in the sale of finished oil products are required to obtain from various PRC governmental authorities certain permits and licenses, including, without limitation, the Certificate for Wholesale Distribution of Finished Oil and the Dangerous Chemical Distribution License. We have obtained permits and licenses required for the distribution of finished oil. Failure to obtain all necessary approvals/permits may subject us to various penalties, such as fines or being required to vacate from the facilities where we currently operate our business. These permits and licenses are subject to periodic renewal and/or reassessment by the relevant PRC government authorities and the standards of compliance required in relation thereto may from time to time be subject to change. We intend to apply for renewal and/or reassessment of such permits and licenses when required by applicable laws and regulations, however, we cannot assure you that we can obtain, maintain or renew the permits and licenses or accomplish the reassessment of such permits and licenses in a timely manner. Any changes in compliance standards, or any new laws or regulations that may prohibit or render it more restrictive for us to conduct our business or increase our compliance costs may adversely affect our operations or profitability. Any failure by us to obtain, maintain or renew the licenses permits and approvals may have a material adverse effect on the operation of our business. In addition, we may not be able to carry on business without such permits and licenses being renewed and/or reassessed. 13 Power shortages, natural disasters, terrorist acts or other events could disrupt our operations and have a material adverse effect on our business, financial position or results of operations. Our business could be materially and adversely affected by power shortages, natural disasters, terrorist attacks or other disruptive events in the PRC. For example, in early 2008, parts of the PRC were affected by severe snow storms that significantly impacted public transportation systems and the power supply in those areas. In May 2008, Sichuan Province in the PRC suffered a strong earthquake measuring approximately 8.0 on the Richter scale that caused widespread damage and casualties. The May 2008 Sichuan earthquake had a material adverse effect on the general economic conditions in the areas affected by the earthquake and severely affected the transportation systems in those areas. Any future natural disasters, terrorist attacks or other disruptive events in the PRC could cause a reduction in usage of or other severe disruptions to, public transportation systems and could have a material adverse effect on our business, financial position or results of operations. If we require additional financing, we may not be able to find such financing on satisfactory terms or at all. Our capital requirements may be accelerated as a result of many factors, including timing of development activities, underestimates of budget items, unanticipated expenses or capital expenditures, future product opportunities with collaborators and future business combinations. Consequently, we may need to seek additional debt or equity financing, which may not be available on favorable terms, if at all, and which may be dilutive to our stockholders. We may seek to raise additional capital through public or private equity offerings or debt financings. To the extent we raise additional capital by issuing equity securities, our stockholders may experience dilution. To the extent that we raise additional capital by issuing debt securities, we may incur substantial interest obligations, may be required to pledge assets as security for the debt and may be constrained by restrictive financial and/or operational covenants. Debt financing would also be superior to our stockholders’ interest in bankruptcy or liquidation. Our operating results may fluctuate, which makes our results difficult to predict and could cause our results to fall short of expectations. We currently consume a large amount of refined diesel and gasoline. While we try to adjust the sales price of the products to track international crude oil price fluctuations, our ability to pass on the increased cost resulting in diesel and gasoline price increases to our customers is dependent on international and domestic market conditions as well as the PRC government’s price control over refined petroleum products. For example, the international crude oil price reached its historically high level in July 2008, but we were not able to effectively pass the increased cost to our customers. Although the current price-setting mechanism for refined petroleum products in China allows the PRC government to adjust price in the PRC market when the average international crude oil price fluctuates beyond certain levels within a certain time period, the PRC government still retains discretion as to whether or when to adjust the refined petroleum products price. The PRC government will exercisecertain price controls over refined petroleum products once international crude oil price experiences sustained growth or becomes significantly volatile. As a result, our results of operations and financial condition may be materially and adversely affected by the fluctuation of crude oil and refined petroleum product prices. Our operating results may fluctuate as a result of a number of factors, many of which are outside of our control, such as the price of crude oil. For these reasons, comparing operating results on a period-to-period basis may not be meaningful, and you should not rely on our past results as an indication of future performance. Quarterly and annual revenues, costs and expenses as a percentage of our revenues may be significantly different from our historical or projected rates. Operating results in future quarters may fall below expectations. Any of these events could cause the price of our common stock to fall. We rely heavily on outside suppliers for products derived from crude oil and other raw materials, and may even experience disruption of our ability to obtain products refined from crude oil and other raw materials. We purchase a significant portion of our products from outside suppliers located in different provinces within the PRC. We are also aware that a large portion of our products originated in other countries.We are subject to the political, geographical and economic risks associated with these other provinces and perhaps even the countries where the products have originated. If one or more of our material supply contracts were terminated or disrupted due to any natural disasters or political events, it is possible that we would not be able to find sufficient alternative sources of supply in a timely manner or on commercially reasonable terms. As a result, our business and financial condition would be materially and adversely affected. Our business faces operation risks and natural disasters that may cause significant property damages, personal injuries and interruption of operations, and we may not have sufficient insurance coverage for all potential financial losses incurred. Transporting petroleum products involves a number of operating hazards.Significant operating hazards and natural disasters may cause interruption to business operations, property or environmental damages as well as personal injuries, and each of these incidents could have a material adverse effect on our financial condition and results of operations. We do not yet maintain insurance coverage on our property, plant, equipment and inventory. However, preventative measures such as insurance may not be effective in any event and if we should acquire insurance coverage it may not be sufficient to cover all the financial losses caused by operation risks and potential natural disasters, among other risks. Losses incurred or payments required to be made by us due to operating hazards or natural disasters, which are not fully insured, may have a material adverse effect on our financial condition and results of operations. We are dependent on third parties to transport our products, so their failure to transport the products could adversely affect our earnings, sales and geographic market. We use third parties for the vast majority of our shipping and transportation needs. If these parties fail to deliver products in a timely fashion, including lack of available trucks or drivers, labor stoppages or if there is an increase in transportation costs, including increased fuel costs, it would have a material adverse effect on our earnings and could reduce our sales and geographic market. 14 We have limited business insurance coverage and potential liabilities could exceed our ability to pay them. The insurance industry in the PRC is still at an early stage of development. Insurance companies in the PRC offer limited business insurance products. We do not have any business liability or disruption insurance coverage for our operations in the PRC. Any business disruption, litigation or natural disaster may result in substantial costs and the diversion of our resources. Risks Related to Corporate Governance and Common Stock Our common stock is classified as a “penny stock” as that term is generally defined in the Securities Exchange Act of 1934 to mean equity securities with a price of less than $5.00.Our common stock will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. We are subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our Common Stock, which in all likelihood would make it difficult for the Company’s stockholders to sell their securities. Rule 3a51-1 of the Securities Exchange Act of 1934 establishes the definition of a "penny stock," for purposes relevant to us, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are not available to us. It is likely that our shares will be considered to be penny stocks for the immediately foreseeable future. This classification severely and adversely affects any market liquidity for our common stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person's account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth: · the basis on which the broker or dealer made the suitability determination, and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases offraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced necessary paperwork and disclosures and/or may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell theirshares in any secondary market and have the effect of reducing the level of trading activity in any secondary market. These additional sales practice and disclosure requirements could impede the sale of our common stock. In addition, the liquidity for our common stock may decrease, with a corresponding decrease in the price of our common stock. Our common stock is subject to such penny stock rules for the foreseeable future and our shareholders will, in all likelihood, find it difficult to sell their common stock. The market for penny stock has experienced numerous frauds and abuses which could adversely impact subscribers of our stock. We believe that the market for penny stocks has suffered from patterns of fraud and abuse. Such patterns include: · control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · “boiler room" practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; · excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. 15 We believe that many of these abuses have occurred with respect to the promotion of low price stock companies that lacked experienced management, adequate financial resources, an adequate business plan and/or marketable and successful business or product. We are controlled by the officers and directors of the Company. Our officers, directors and principal stockholders and their affiliates own or control a majority of our outstanding common stock. As a result, these stockholders, if acting together, would be able to effectively control matters requiring approval by our stockholders, including the election of our Board of Directors. Our certificate of incorporation limits the liability of members of the Board of Directors. Our certificate of incorporation limits the personal liability of the director of the Company for monetary damages for breach of fiduciary duty as a director, subject to certain exceptions, to the fullest extent allowed. We are organized under Colorado law. Accordingly, except in limited circumstances, our directors will not be liable toour stockholders for breach of their fiduciary duties. Provisions of our certificate of incorporation, bylaws and Colorado corporate law have anti-takeover effects. Some provisions in our certificate of incorporation and bylaws could delay or prevent a change in control of us, even if that change might be beneficial to our stockholders. Our certificate of incorporation and bylaws contain provisions that might make acquiring control of us difficult, including provisions limiting rights to call special meetings of stockholders and regulating the ability of our stockholders to nominate directors for election at annual meetings of our stockholders. In addition, our board of directors has the authority, without further approval of our stockholders, to issue common stock having such rights, preferences and privileges as the board of directors may determine. Any such issuance of common stock could, under some circumstances, have the effect of delaying or preventing a change in control of us and might adversely affect the rights of holders of common stock. In addition, we are subject to Colorado statutes regulating business combinations, takeovers and control share acquisitions, which might also hinder or delay a change in control of us. Anti-takeover provisions in our certificate of incorporation and bylaws, anti-takeover provisions that could be included in the common stock when issued and the Colorado statutes regulating business combinations, takeovers and control share acquisitions can depress the market price of our securities and can limit the stockholders’ ability to receive a premium on their shares by discouraging takeover and tender offer bids, even if such events could be viewed by our shareholders or others as beneficial transactions. Our internal financial reporting procedures are still being developed. During the fiscal year ending June 30, 2011, the Company will need to allocate significant resources to meet applicable internal financial reporting standards. We have adopteddisclosure controls and procedures that are designed to ensure that information required to be disclosed by us in the reports that we submit under the Securities Exchange Act of 1934, as amended, are recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act are accumulated and communicated to management, including principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. We are taking steps to develop and adopt appropriate disclosure controls and procedures. These efforts require significant time and resources. If we are unable to establish appropriate internal financial reporting controls and procedures, our reported financial information may be inaccurate and we will encounter difficulties in the audit or review of our consolidated financial statements by our independent auditors, which in turn may have material adverse effects on our ability to prepare consolidated financial statements in accordance with generally accepted accounting principles in the United States of America and to comply with SEC reporting obligations. Failure to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes Oxley Act of 2002 could prevent us from producing reliable financial reports or identifying fraud. In addition, current and potential stockholders could lose confidence in our financial reporting, which could have an adverse effect on our stock price. We are subject to Section 404 of the Sarbanes-Oxley Act of 2002. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud, and a lack of effective controls could preclude the Company from accomplishing these critical functions. We are required to document and test our internal control procedures in order to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act of 2002, in connection with, Public Company Accounting Oversight Board (“PCAOB”) Auditing Standard No. 5 (“AS 5”) which requires annual management assessments of the effectiveness of our internal controls over financial reporting.Although we intend to augment our internal control procedures and expand our accounting staff, there is no guarantee that this effort will be adequate. 16 During the course of testing, we may identify deficiencies which we may not be able to remediate in time to meet the deadline imposed by the Sarbanes-Oxley Act for compliance with the requirements of Section 404 and AS5. In addition, if we fail to maintain the adequacy of our internal accounting controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404. Failure to achieve and maintain effective internal controls could cause us to face regulatory action and also cause investors to lose confidence in our reported financial information, either of which could have an adverse effect on our stock price. Shareholders may have difficulty trading and obtaining quotations for our common stock. Our common stock may not be actively traded, and the bid and ask prices for our common stock on the NYSE-Amex may fluctuate widely. As a result, shareholders may find it difficult to dispose of, or to obtain accurate quotationsof the price of, our securities. This severely limits the liquidity of the common stock, and would likely reduce the market price of our common stock and hamper our ability to raise additional capital. The market price of our common stock may, and is likely to continue to be, highly volatile and subject to wide fluctuations. The market price of our common stock is likely to be highly volatile and could be subject to wide fluctuations in response to a number of factors that are beyond our control, including: ● dilution caused by the issuance of additional shares of common stock and other forms of equity securities in connection with future capital financings to fund business operations and growth, to attract and retain valuable personnel and in connection with future strategic partnerships with other companies; ● announcements of new acquisitions or other business initiatives by the Company’s competitors; ● our ability to take advantage of new acquisitions or other business initiatives; ● fluctuations in revenue from our petroleum products; ● changes in the market for petroleum products and/or in the capital markets generally; ● changes in the demand for petroleum products, including changes resulting from the introduction or expansion of new petroleum products; ● quarterly variations in our revenues and operating expenses; ● changes in the valuation of similarly situated companies, both in our industry and in other industries; ● changes in analysts’ estimates affecting us, our competitors and/or our industry; ● changes in the accounting methods used in or otherwise affecting our industry; ● additions and departures of key personnel; ● announcements of technological innovations or new products available to our industry; ● announcements by relevant governments pertaining to incentives for biodegradable product development programs; ● fluctuations in interest rates and the availability of capital in the capital markets; and ● significant sales of our common stock, including sales by the investors following registration of the shares of common stock issued in future offerings by us. These and other factors are largely beyond our control, and the impact of these risks, singularly or in the aggregate, may result in material adverse changes to the market price of our common stock and/or our results of operations and financial condition. Our operating results may fluctuate significantly, and these fluctuations may cause our stock price to decline. Operating results will likely vary in the future primarily as the result of fluctuations in our revenues and operating expenses, expenses that we incur, and other factors. If results of operations do not meet the expectations of current or potential investors, the price of our common stock may decline. We are required to pay dividends under certain recent financing arrangements but otherwise we do not expect to pay dividends in the foreseeable future. We do not intend to declare dividends payable to common stock shareholders for the foreseeable future.We anticipate that we will reinvest any future earnings in the development and growth of our business. Therefore, investors will not receive any funds unless they sell their common stock, and stockholders may be unable to sell their shares on favorable terms or at all. Investors cannot be assured of a positive return on investment or that they will not lose the entire amount of their investment in our common stock. 17 Risks Related to the Company’s Corporate Structure PRC laws and regulations governing our business and the validity of certain contractual arrangements are uncertain. If we are found to be in violation, we could be subject to sanctions which could result in significant disruptions to our operations and/or our ability to generate revenues. There are substantial uncertainties regarding the interpretation and application of PRC laws and regulations, including, but not limited to, the laws and regulations governing our business, or the enforcement and performance of our contractual arrangements with our vendors and customers. We are considered a foreign person or foreign enterprise under PRC law.These laws and regulations are relatively new and may be subject to change, and their official interpretation and enforcement may involve substantial uncertainty. The effectiveness of newly enacted laws, regulations or amendments may be delayed, resulting in detrimental reliance by foreign investors. New laws and regulations that affect existing and proposed future businesses may also be applied retroactively. The PRC government has broad discretion in dealing with violations of laws and regulations, including levying fines, revoking business and other licenses and requiring actions necessary for compliance. In particular, licenses and permits issued or granted to us by relevant governmental bodies may be revoked at a later time by higher regulatory bodies. We cannot predict the effect of the interpretation of existing or new PRC laws or regulations on our business. We cannot assure our shareholders that our current ownership and operating structure would not be found in violation of any current or future PRC laws or regulations. As a result, we may be subject to sanctions, including fines, and could be required to restructure our operations or cease to provide certain services. Any of these or similar actions could significantly disrupt our business operations or restrict us from conducting a substantial portion of our business operations, which could materially and adversely affect our business, financial condition and results of operations. Risks Related to Doing Business in China Governmental control of currency conversion may affect the value of your investment. The PRC government imposes controls on the convertibility of Renminbi (“RMB”) into foreign currencies and, in certain cases, the remittance of currency out of China. We receive substantially all of our revenues in RMB. Under our current structure, our cash receipts are primarily derived from cash transfers from our PRC subsidiaries. Shortages in the availability of foreign currency may restrict the ability of our PRC subsidiaries and our affiliated entities to remit sufficient foreign currency to pay cash or other payments to us, or otherwise satisfy their foreign currency denominated obligations. Under existing PRC foreign exchange regulations, payments of current account items, including profit distributions, interest payments and expenditures from trade-related transactions, can be made in foreign currencies without prior approval from the PRC State Administration of Foreign Exchange by complying with certain procedural requirements. However, approval from appropriate government authorities is required where RMB is to be converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of bank loans denominated in foreign currencies. The PRC government may also at its discretion restrict access in the future to foreign currencies for current account transactions. If the foreign exchange control system prevents us from obtaining sufficient foreign currency to satisfy our currency demands, we may not be able to pay dividends in foreign currencies to our shareholders, including holders of our common stock. Recent PRC regulations relating to acquisitions of PRC companies by foreign entities may create regulatory uncertainties that could limit the ability of our PRC subsidiaries to distribute dividends or otherwise adversely affect the implementation of our acquisition strategy. The PRC State Administration of Foreign Exchange (“SAFE”), issued a public notice in January 2005 concerning foreign exchange regulations on mergers and acquisitions in China. The public notice states that if an offshore company intends to acquire a PRC company, such acquisition will be subject to strict examination by the relevant foreign exchange authorities. The public notice also states that the approval of the relevant foreign exchange authorities is required for any sale or transfer by the PRC residents of a PRC company’s assets or equity interests to foreign entities, such as us, for equity interests or assets of the foreign entities. In April 2005, SAFE issued another public notice clarifying the January notice. In accordance with the April notice, if an acquisition of a PRC company by an offshore company controlled by PRC residents had been confirmed by a Foreign Investment Enterprise Certificate prior to the issuance of the January notice, each of the PRC residents is required to submit a registration form to the local SAFE branch to register his or her respective ownership interests in the offshore company. The SAFE notices do not specify the timeframe during which such registration must be completed. The PRC resident must also amend such registration form if there is a material event affecting the offshore company, such as, among other things, a change to share capital, a transfer of stock, or if such company is involved in a merger and an acquisition or a spin-off transaction or uses its assets in China to guarantee offshore obligations. We have notified our shareholders who are PRC residents to register with the local SAFE branch as required under the SAFE notices. However, we cannot provide any assurances that all of our shareholders who are PRC residents will comply with our request to make or obtain any applicable registrations or approvals required by these SAFE notices. The failure or inability of ourPRC resident shareholders to comply with the registration procedures set forth therein may subject us to fines and legal sanctions, restrict our cross-border investment activities, or limit our PRC subsidiaries’ ability to distribute dividends to us. As it is uncertain how the SAFE notices will be interpreted or implemented, it is difficult to predict how these regulations will affect our business operations or future strategy. For example, we may be subject to more stringent review and approval process with respect to our foreign exchange activities, such as remittance of dividends and foreign-currency-denominated borrowings, which may adversely affect our results of operations and financial condition. In addition, if we decide to acquire a PRC company, we cannot assure our shareholders or the owners of such company, as the case may be, will be able to obtain the necessary approvals or complete the necessary filings and registrations required by the SAFE notices. This may restrict our ability to implement our acquisition strategy and could adversely affect our business and prospects. 18 Fluctuation in the value of the RMB may have a material adverse effect on your investment. The value of the RMB against the U.S. dollar and other currencies may fluctuate and is affected by, among other things, changes in political and economic conditions. On July 21, 2005, the PRC government changed its decade-old policy of pegging the value of the RMB to the U.S. dollar. Under the new policy, the RMB is permitted to fluctuate within a narrow and managed band against a basket of certain foreign currencies. While the international reaction to the RMB revaluation has generally been positive, there remains significant international pressure on the PRC government to adopt an even more flexible currency policy, which could result in a further and more significant appreciation of the RMB against the U.S. dollar. Our revenues and costs are denominated in RMB. An appreciation of RMB against the U.S. dollar would also result in foreign currency translation losses for financial reporting purposes when we translate our RMB denominated financial assets into U.S. Dollars, as the U.S. Dollar is our reporting currency. PRC regulations relating to the establishment of offshore special purpose companies by PRC residents, if applied to us, may subject the PRC resident shareholders of us or our parent company to personal liability and limit our ability to acquire. PRC companies or to inject capital into our PRC subsidiary, limit our PRC subsidiary's ability to distribute profits to us or otherwise materially adversely affect us. In October 2005 SAFE issued a public notice, the Notice on Relevant Issues in the Foreign Exchange Control over Financing and Return Investment Through Special Purpose Companies by Residents Inside China, or the SAFE notice, which requires PRC residents, including both legal persons and natural persons, to register with the competent local SAFE branch before establishing or controlling any company outside of China, referred to as an "offshore special purpose company," for the purpose of overseas equity financing involving onshore assets or equity interests held by them.In addition any PRC resident that is the shareholder of an offshore special purpose company is required to amend its SAFE registration with the local SAFE branch with respect to that offshore special purpose company in connection with any increase or decrease of capital transfer of shares, merger, division, equity investment or creation of any security interest over any assets located in China. Moreover, if the offshore special purpose company was established and owned the onshore assets or equity interests before the implementation date of the SAFE notice, a retroactive SAFE registration is required to have been completed before March 31, 2006. If any PRC shareholder of any offshore special purpose company fails to make the required SAFE registration and amendment, the PRC subsidiaries of that offshore special purpose company may be prohibited from distributing their profits and the proceeds from any reduction in capital, share transfer or liquidation to the offshore special purpose company. Moreover, failure to comply with the SAFE registration and amendment requirements described above could result in liability under PRC laws for evasion of applicable foreign exchange restrictions. After the SAFE notice, an implementation rule on the SAFE notice was issued on May 29, 2007 which provides for implementation guidance and supplements the procedures as provided in the SAFE notice. Due to lack of official interpretation of SAFE notice and implementation rules, some of the terms and provisions in the SAFE remain unclear and implementation by central SAFE and local SAFE branches of the SAFE notice has been inconsistent since its adoption.Based on the advice of our PRC counsel and after consultation with relevant SAFE officials, we believe the PRC resident shareholders of our parent company, Longwei Petroleum Investment Holdings Limited, were required to complete their respective SAFE registrations pursuant to the SAFE notice.Moreover, because of uncertainty over how the SAFE notice and its implementation rules will be interpreted and implemented, and how or whether SAFE notice and implementation rules will apply it to us, we cannot predict how it will affect our business operations or future strategies. For example our present and prospective PRC subsidiaries’ ability to conduct foreign exchange activities, such as the remittance of dividends and foreign currency-denominated borrowings, may be subject to compliance with the SAFE notice by our or our parent company's PRC resident beneficial holders. In addition, such PRC residents may not always complete the necessary registration procedures required by the SAFE notice.We also have little control over either our present or prospective direct or indirect shareholders or the outcome of such registration procedures. A failure by our or our parent company's PRC resident beneficial holders or future PRC resident shareholders to comply with the SAFE notice, if SAFE requires it, could subject us to fines or legal sanctions, restrict our overseas or cross-border investment activities, limit our subsidiary's ability to make distributions or pay dividends or affect our ownership structure, which could adversely affect our business and prospects. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. DESCRIPTION OF PROPERTIES Taiyuan, Shanxi The Company’s headquarters are located at its operations at No.30 Guanghua Street, Xiaojingyu Xiang, Wanbailin District, Taiyuan City, Shanxi Province, Shanxi, China 030024.This facility has a total of 14 storage tanks with a capacity to store approximately 50,000 metric tons of Products.We maintain delivery and distribution platforms, including a dedicated rail spur and a vehicle loading and unloading fuel depot station at this facility.The Company owns and maintains all assets at this facility.All of our revenues earned during the year ended June 30, 2009 were earned through this facility. The revenue contribution from this facility for the year ended June 30, 2010 was approximately $269 million. 19 Gujiao, Shanxi In July, 2007 the Company made an initial deposit of approximately $9.2 million on a $30.0 million purchase contract with Shanxi Heitan Zhingyou Petrochemical Co., Ltd. for a second facility in Gujiao.The Company acquired control of the facility on January 22, 2009 and on June 30, 2009, the Company made the final payment on the purchase contract for approximately $7.1 million.The Company retrofitted the existing storage tanks and built a new office and customer service center at the location.The Gujiao Facility has a total of 8 storage tanks with a capacity to store approximately 70,000 metric tons of our Products. We also have 4 tar storage tanks with a capacity of 40,000 metric tons.We will maintain delivery and distribution platforms, including a dedicated rail spur and a vehicle loading and unloading station at this facility.The Company owns and maintains all assets at this facility.The revenue contribution from this facility for the year ended June 30, 2010 was approximately $74 million. ITEM 3. DESCRIPTION OF LEGAL PROCEEDINGS There is no pending litigation against us. ITEM 4. REMOVED AND RESERVED PART II ITEM 5.MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Public Market for Common Stock The Company’s common stock has been quoted on the OTC Bulletin Board under the symbol "LPIH” from November 13, 2008 through June 21, 2010.Beginning June 22, 2010 the Company’s common stock has been quoted on the NYSE Amex under the symbol “LPH.”The following table sets forth the range of quarterly high and sales prices of the common stock as reported for the periods indicated: Sales Price Year Ended June 30, 2009 High Low First quarter ended September 30, 2008 $ $ Second quarter ended December 31, 2008 $ $ Third quarter ended March 31, 2009 $ $ Fourth quarter ended June 30, 2009 $ $ Sales Price Year Ended June 30, 2010 High Low First quarter ended September 30, 2009 $ $ Second quarter ended December 31, 2009 $ $ Third quarter ended March 31, 2010 $ $ Fourth quarter ended June 30, 2010 $ $ The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i) that a broker or dealer approve a person’s account for transactions in penny stocks and (ii) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must (i) obtain financial information and investment experienceand objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form, (i) sets forth the basis on which the broker or dealer made the suitability determination and (ii) that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. As of April 10, 2010, had 3,395 shareholders with at least one round lot of 100 common shares or more.As of September 28, 2010, we had 38 shareholders of record. 20 DESCRIPTION OF SECURITIES Common Stock We are authorized to issue 500,000,000 shares of common stock, no par value per share.As ofSeptember 27, 2010there were 93,256,266 common shares issued and outstanding. The holders of our common stock have equal ratable rights to dividends from funds legally available if and when declared by the Company’s board of directors and are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs. Our common stock does not provide the right to a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. All shares of common stock now outstanding are fully paid for and non-assessable.Our Articles of Incorporation, Bylaws and the applicable statutes of the State of Colorado for a more complete description of the rights and liabilities of holders of the Company’s securities.All material terms of our common stock have been addressed in this section. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of the Company’s directors. Preferred Stock We are authorized to issue 100,000,000 shares of preferred stock, no par value per share.The terms of the preferred shares are at the discretion of the board of directors.On October 29, 2009, the Company designated 14,000,000 shares of preferred stock as Series A Preferred Stock.As of September 27, 2010, 6,320,492 shares of Series A Preferred Stock were issued and outstanding. The Series A Preferred Stock is convertible into shares of our common stock based on a one to one conversion ratio,at an initial conversion price of $1.10 per share, subject to adjustment.The holders of our Series A Preferred Stock do not have voting rights except as required by Colorado law.In addition, so long as any shares of Series A Preferred Stock are outstanding, we cannot, without the written consent of the holders of 75% of the then outstanding Series A Preferred Stock: (i) alter or change adversely the powers, preferences or rights given to the Series A Preferred Stock or alter or amend this Certificate, (ii) authorize or create any class of stock ranking as to dividends or distribution of assets upon a Liquidation (as defined in the certificate of designation) senior to or otherwise pari passu with the Series A Preferred Stock, or any series of preferred stock possessing greater voting rights or the right to convert at a more favorable price than the Series A Preferred Stock, (iii) amend our certificate of incorporation or other charter documents in breach of any of the provisions hereof, (iv) increase the authorized number of shares of Series A Preferred Stock or the number of authorized shares of Preferred Stock, or (v) enter into any agreement with respect to the foregoing.In the event of the liquidation, dissolution or winding up of the Company, The holders of our Series A Preferred Stock shall be entitled to be paid out of the assets of the Company available therefore, an amount in cash equal to $1.10 per share of Series A Preferred Stock plus accrued and unpaid dividends.No distribution shall be made on any junior securities by reason of any liquidation of the Company unless each holder of Series A Preferred Stock shall have received all amounts in full to which such holder shall be entitled. The Series A Preferred Stock holders shall be entitled to receive dividends payable at the rate of 6% of the liquidation price of each share of Series A Preferred Stock, which is defined as $1.10, payable quarterly.The Series A Preferred Stock also contains limitations on exercise, including the limitation that the holders may not convert their shares to the extent that upon exercise the holder, together with its affiliates, would own in excess of 4.9% of the Company’s outstanding shares of common stock. Dividends The Company has not paid any cash dividends to common stock shareholders.We are required to pay dividends on a quarterly basis to the holders of our outstanding Series A Preferred Stock.The declaration of any future cash dividends is at the discretion of the Company’s board of directors and dependsupon the Company’s earnings, if any, the Company’s capital requirements and financial position, the Company’s general economic conditions, and other pertinent conditions.It is the Company’s present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in the Company’s business operations. Warrants As of September 28, 2010, thereare 14,849,201 outstanding warrants to purchase shares of the Company’s common stock at $2.255 per common share. Options As of September 28, 2010, there are no options to purchase the Company’s securities issued or outstanding. Transfer Agent Our transfer agent is Corporate Stock Transfer, 3200 Cherry Creek Drive South, Suite 430, Denver, CO 80209. 21 Recent Sales of Unregistered Securities On September 3, 2008, we issued a total of 1,200,000 shares of common stock to four entities in accordance with a settlement agreement dated May 27, 2008 for failure to timely register common stock underlying convertible debt issued to four entities on December 18, 2007.An additional 5,000 shares of common stock were issued to a law firm for legal services provided in connection with the settlement agreement. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On February 9, 2009, we issued 15,000 shares of common stock to an entity for marketing services to be provided over a three month term.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On April 9, 2009, we entered into an agreement whereby we agreed that upon certain contingent events, we would issue 1,900,000 shares of common stock to an entity for marketing and investor relations services to be provided over a six month term.The contingent events were met in May and June 2009, respectively.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During May 2009, the holders of our convertible debt issued on December 18, 2007 agreed to convert a total of $436,000 of convertible debt, including $1,000 of accrued interest on the convertible debt, to622,857 shares of common stock.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On June 12, 2009, we entered into four separate consulting agreements whereby we agreed to issue an aggregate of 1,909,967 shares of common stock to four individuals for consulting services previously rendered.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On June 30, 2009, the Company entered into a consulting agreement whereby the Company agreed to issue 25,000 shares of common stock valued at $24,750 to then Chief Financial Officer as partial compensation pursuant to the terms of the consulting agreement.The consulting agreement is effective on July 1, 2009 for a three month term. The stock award was amortized over the three month term ending September 30, 2009. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During June 2009, the holders of our convertible debt issued on December 18, 2007 agreed to convert a total of $865,000 of convertible debt to 1,235,714 shares of common stock.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On July 16, 2009, the Company completed a private placement withfour investors and issued an aggregate of158,484 shares of common stock for $76,000. These shares had been deemed issued and the stock subscription recorded at June 30, 2009. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During July 2009, the Company issued 25,000 shares of common stock valued at $18,000 for services related to the Company's business. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On August 18, 2009, a holder of Class A Common Stock Purchase Warrants elected to exercise 357,143 stock warrants on a cashless basis. The Company issued 184,729 shares of common stock in accordance with the exercise notice. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During August 2009, the holders of the Convertible Debt issued on December 18, 2007 agreed to convert a total of $527,338 of convertible debt to 753,340 shares of common stock. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On October 19, 2010, the holder of the Convertible Debt issued on December 18, 2007 agreed to convert a total of $46,621 of convertible debt to 46,621 shares of common stock. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On October 26, 2009, the holders of Class A Common Stock Purchase Warrants elected to exercise 785,714 stock warrants on a cashless basis.A total of 536,054 shares of common stock were issued to the holders upon exercise. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. 22 On October 26, 2009, the Company agreed to a new agreement with its former Chief Financial Officer. The agreement was for a term of twelve months.Under the terms of the agreement, the former Chief Financial Officer was to be compensated approximately $10,000 per month. He also received a share award of 100,000 shares of common stock valued at $214,000;25,000 shares of which were immediately vested and 75,000 shares of which were subject to a vesting schedule over twelve months. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On October 29, 2009, the Company entered into a securities purchase agreement with certain accredited investors pursuant to which the Company issued and sold an aggregate of 13,499,274 of its newly designated Series A Convertible Preferred Stock and warrants to purchase an aggregate of 13,499,274 shares of the Company’s common stock for an aggregate purchase price of $14,849,201.National Securities Corporation acted as the leadplacement agent on the private placement and was awarded 1,349,927 Warrants to purchase common stock under the same terms as the Investors. The Series A Preferred Stock is convertible into shares of the Company’s common stock based on a one to one conversion ratio,at an initial conversion price of $1.10 per share, subject to adjustment.The holders of the Company’s Series A Preferred Stock do not have voting rights except as required by Colorado law.In addition, so long as any shares of Series A Preferred Stock are outstanding, the Company cannot, without the written consent of the holders of 75% of the then outstanding Series A Preferred Stock: (i) alter or change adversely the powers, preferences or rights given to the Series A Preferred Stock or alter or amend this Certificate, (ii) authorize or create any class of stock ranking as to dividends or distribution of assets upon a Liquidation (as defined in the certificate of designation) senior to or otherwise pari passu with the Series A Preferred Stock, or any series of preferred stock possessing greater voting rights or the right to convert at a more favorable price than the Series A Preferred Stock, (iii) amend its certificate of incorporation or other charter documents in breach of any of the provisions hereof, (iv) increase the authorized number of shares of Series A Preferred Stock or the number of authorized shares of Preferred Stock, or (v) enter into any agreement with respect to the foregoing.In the event of the liquidation, dissolution or winding up of the Company, the holders of the Company’s Series A Preferred Stock shall be entitled to be paid out of the assets of the Company available therefore, an amount in cash equal to $1.10 per share of Series A Preferred Stock plus accrued and unpaid dividends.No distribution shall be made on any junior securities by reason of any liquidation of the Company unless each holder of Series A Preferred Stock shall have received all amounts in full to which such holder shall be entitled. The Series A Preferred Stock holders shall be entitled to receive dividends payable at the rate of 6% of the Liquidation Price (which is defined as $1.10) payable quarterly.The Series A Preferred Stock also contains limitations on exercise, including the limitation that the holders may not convert their shares to the extent that upon exercise the holder, together with its affiliates, would own in excess of 4.9% of the Company’s outstanding shares of common stock. The Warrants are exercisable for a term of three years at an exercise price of $2.255 per share.The Warrants also contain anti-dilution provisions, including but not limited to, if the Company issues shares of its common stock at less than the then existing conversion price, the conversion price of the Warrants will automatically be reduced to such lower price and the number of shares to be issued upon exercise will be proportionately increased.The Warrants contain limitations on exercise, including the limitation that the holders may not convert their Series A Warrants to the extent that upon exercise the holder, together with its affiliates, would own in excess of 4.9% of the Company’s outstanding shares of common stock. Additionally, as further consideration for the transaction, the Company, along with the Investors, entered into a make good escrow agreement, or the Make Good Escrow Agreement with certain insiders of the Company who placed an aggregate of 13,499,274 shares of the Company’s common stock into escrow, or the Escrow Shares , to be distributed if certain financial milestones of the Company are not met.Pursuant to the terms of the Make Good Escrow Agreement, if the After Tax Net Income reported in the Company’s 2010 Annual Report is less than $23,900,000 (subject to certain exclusions), then the Investors shall be entitled to receive on a “pro rata” basis(determined by dividing each Investor’s investment amount by the aggregate of all investment amounts delivered to the Company by the Investors under the Agreement) for no additionalconsideration. On October 29, 2009 the Company issued an aggregate of 155,000 shares of common stock valued at $317,750 tofour individuals for services related to the Convertible Stock Offering.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During October 2009, the holders of Class B Common Stock Purchase Warrants elected to convert 914,286 warrants on a cashless basis.The Company issued 602,837 shares of common stock in accordance with the exercise notices. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During October and November 2009, the holders of the December 2007 convertible notes elected to convert the outstanding balance of $319,911 in principal and interest on the convertible notes.A total of approximately 457,023 shares of common stock were issued upon conversion. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On December 12, 2009, a holder of Class A Common Stock Purchase Warrants elected to exercise 357,143 stock warrantson a cashless basis. The Company issued 244,105 shares of common stock in accordance with the exercise notice. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. 23 On January 6, 2010 the Company issued an aggregate of 60,000 shares of common stock valued at $111,000 totwo individuals for services related to the Company’s business.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During January 2010, the holders of Convertible Preferred Stock elected to convert 600,000 shares of preferred stock into 600,000 shares of common stock.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On February 2, 2010, a holder of Class B Common Stock Purchase Warrants elected to exercise 285,714 stock warrants on a cashless basis. The Company issued 216,938 shares of common stock in accordance with the exercise notice. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On February 13, 2010, the Company entered into a consulting agreement whereby the Company agreed to issue 660,000 shares of common stock valued at $1,564,200 to a consultant as compensation pursuant to the terms of the consulting agreement.The consulting agreement is effective on the date of the agreement for a two-year term. The stock award was amortized over the twenty-four month term ending February 12, 2011. Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On February 16, 2010, the Company entered into consulting agreements with two independent directors whereby the Company agreed to issue an aggregate of 18,000 shares valued at $45,540 and pay an annual cash fee of $10,000 and $20,000, respectively to each director.The issuance was accounted for in stock-based compensation during the current year, but the shares were issued subsequent to year end June 30, 2010. During March 2010, the holders of Convertible Preferred Stock elected to convert 1,765,439 shares of preferred stock into 1,765,439 shares of common stock.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During April 2010, the holders of Convertible Preferred Stock elected to convert 759,091 shares of preferred stock into 759,091 shares of common stock.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During May 2010, the holders of Convertible Preferred Stock elected to convert 3,153,047 shares of preferred stock into 3,153,047 shares of common stock.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. During June 2010, the holders of Convertible Preferred Stock elected to convert 287,424 shares of preferred stock into 287,424 shares of common stock.Such securities have not been registered under the Securities Act of 1933. The issuance of these shares was exempted from registration pursuant to Section 4(2) of the Securities Act of 1933. On June 18, 2010, the Company entered into a consulting agreement with its new Chief Financial Officer.The agreement is for a twelve month term.Under the terms of the agreement, the Chief Financial Officer is to be compensated $10,000 per month.He is also to receive a share award of 60,000 shares of common stock valued at $126,600 under the following terms, 15,000 shares of the Company’s common stock shall vest and be issued on the last day of each calendar quarter for services rendered during that quarter, beginning September 30, 2010.Since the shares are not issued or do not vest until September 30, 2010, no charge to stock based compensation was recorded for the year ended June 30, 2010. 24 Equity Compensation Plan Information The following table sets forth certain information as of June 30, 2010, with respect to compensation plans under which the Company’s equity securities are authorized for issuance: (a) (b) (c) Number of securities to be issued upon exercise of outstanding options, warrants and rights The weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) Equity compensation None - - Plans approved by security holders Equity compensation None - - Plans not approved by security holders Total ITEM 6.SELECTED FINANCIAL DATA The Company derived the selected historical consolidated financial data presented below from its audited consolidated financial statements and related notes included elsewhere in this Annual Report on Form10-K. You should refer to Item7,Management's Discussion and Analysis of Financial Condition and Results of Operations, in PartII of this Annual Report on Form10-K and the notes to the accompanying consolidated financial statements for additional information regarding the financial data presented below, including matters that might cause this data not to be indicative of the Company’s future financial condition or results of operations. In addition, you should note the following information regarding the selected historical consolidated financial data presented below. As of and for the Year Ended June 30, (In Thousands, Except per Share Data) Results of Operations Net Revenues $ Operating Income Income Before Income Tax Expense Income Tax Expense ) Net Income Net Income Attributable to Common Shareholders Basic Earnings Per Common Share Diluted Earnings Per Common Share $ Weighted Average Common Shares Outstanding: Basic Diluted Financial Position at Year-End Property and Equipment, net $ Total Assets Total and Current Liabilities Shareholders' Equity $ ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Management's Discussion and Analysis of Financial Condition and Results of Operations ("MD&A") is designed to provide information that is supplemental to, and should be read together with, the Company’s consolidated financial statements and the accompanying notes contained in this Annual Report on Form10-K. Information in this Item7 is intended to assist the reader in obtaining an understanding of the consolidated financial statements, the changes in certain key items in those financial statements from year to year, the primary factors that accounted for those changes, and any known trends or uncertainties that the Company is aware of that may have a material effect on the Company’s future performance, as well as how certain accounting principles affect the consolidated financial statements. MD&A includes the following sections: • Highlights and Executive Summary • Results of Operations—an analysis of the Company’s consolidated results of operations, for the two years presented in the consolidated financial statements • Liquidity and Capital Resources—an analysis of the effect of the Company’s operating, financing and investing activities on the Company’s liquidity and capital resources • Off-Balance Sheet Arrangements—a discussion of such commitments and arrangements • Critical Accounting Policies and Estimates—a discussion of accounting policies that require significant judgments and estimates • New Accounting Pronouncements—a summary and discussion of the Company’s plans for the adoption of relevant new accounting standards. The following discussion contains forward-looking statements that reflect the Company’s plans, estimates and beliefs. Actual results could differ materially from those discussed in these forward-looking statements. Factors that could cause or contribute to these differences include, but are not limited to, those discussed below and elsewhere in this Annual Report on Form10-K, particularly in "Special Note Regarding Forward-Looking Statements," "Market Data" and "Risk Factors." 25 Highlights and Executive Summary Longwei Petroleum Investment Holding Limited (the “Company”) is an energy company engaged in the wholesale distribution of finished petroleum products in the PRC.Our oil and gas operations consist of transporting, storage and selling finished petroleum products, entirely in the PRC.We purchase diesel, gasoline, fuel oil and solvents from various petroleum refineries in the PRC. Our headquarters are located in Taiyuan, Shanxi Province. We have a storage capacity for our Products of 120,000 metric tons located at our fuel depot storage facilities in Taiyuan and in Gujiao, Shanxi, 50,000 metric tons and 70,000 metric tons capacity respectively at each location. The Gujiao facility was acquired in January of 2009 and commenced operations in January of 2010.We are 1 of 3 licensed intermediaries in Taiyuan and the sole licensed intermediary in Gujiao that operates its own large scale storage tanks. We have the necessary licenses to operate and sell Products not only in Shanxi but throughout the entire PRC.Our storage tanks have the largest storage capacity of any private enterprise in Shanxi.We seek to earn profits by selling our Products at competitive prices with timely delivery to coal mining operations, power supply customers, large-scale gas stations and small, independent gas stations. We also earn revenue under an agency fee by acting as a purchasing agent for other intermediaries in Shanxi, and through limited sales of diesel and gasoline at two retail gas stations, each located at our facilities. The sales price and the cost basis of our products is largely dependent on regulations and price control measures instituted and controlled by the PRC government as well as the price of crude oil. The price of crude oil is subject to fluctuation due to a variety of factors, all of which are beyond our control. We were incorporated under the laws of the State of Colorado on March 17, 2000 as Tabatha II, Inc.On October 12, 2007, we changed our name to Longwei Petroleum Investment Holding Limited. For the year ended June 30, 2010, we reported revenues of approximately $343.2 million, an increase of 74% from revenues of approximately $196.8million reported for the year ended June 30, 2009.We continue to expand our customer base and distribution platform. Results of Operations The following tables set forth key components of the Company’s results of operations for the years ended June 30, 2010 and 2009, respectively. For the Year Ended June 30, 2010 Compared to the Year Ended June 30, 2009 (In Thousands, Except per Share Data) Revenues $ $ Costs of Revenues Gross Profit Operating Expenses Operating Income Derivative Income (Expense) ) Interest Income (Expense) ) ) Income Before Taxes Provision for Income Taxes ) ) Net Income Foreign Currency Translation Adjustment ) Comprehensive Income Net Income Preferred Stock Dividends - Preferred Stock Deemed Dividends - Net Income Attributable to Common Shareholders $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ 26 All figures below are “in thousands” Revenues Revenues increased by $146,438 or 74% from $196,811 for the year ended June 30, 2009 to $343,249 for the year ended June 30, 2010. Our sales growth during the period resulted from the following: (1)New customer contracts and organic growth within our existing customer base due to solid domestic petroleum demand from both industrial and consumer customers. (2)In January 2010, we commenced operations at our Gujiao facility, which generated approximately $74,000 in revenues during the first six months of operations. (3)The weighted average sales price per metric ton (“mt”) of Product sold increased 2% to $796/mt from $781/mt during the years ended June 30, 2010 and 2009, respectively. During the year ended June 30, 2010 we experienced strong revenue growth among our industrial customers, which represented 55% of our total revenues, an increase from 45% for the year ended June 30, 2009.Large-scale gas stations accounted for approximately 35% and 45% of our revenues for the years ended June 30, 2010 and 2009, respectively.While sales volume to large-scale gas stations was up in 2010 with the growing demand of new automobiles on the roads in the PRC, the percentage of total revenues was down because of the larger volume increase in sales to our industrial customers.The new Gujiao facility is strategically located to serve a number of our larger industrial customers.The percentage of sales to small, independent gas stations remained at 10% of our total revenues across the periods during the years ended June 30, 2009 and 2010, respectively. Our revenues are segmented into two categories between product sales and agency fees.For product sales we purchase, take physical possession, and sell diesel, gasoline, fuel oil and solvents.For agency fees we act as a purchasing agent earning a commission by allowing intermediaries to use our licenses to buy directly from the refineries.During the year ended June 30, 2010, our product sales and agency fees increased $138,787 or 75% from $185,191 to $323,978, and $7,651 or 66% from $11,620 to $19,271, respectively over the year ended June 30, 2009. Costs of Sales Costs of sales increased by $116,661 or 59% from $157,341 for the year ended June 30, 2009 to $274,002 for the year ended June 30, 2010.As a percentage of total revenues our average product cost of sales remained flat at 80% of revenues.The weighted average cost basis per metric ton of Product we sold increased 5% to $712/mt from $676/mt during the years ended June 30, 2010 and 2009, respectively. The cost basis of finished petroleum products fluctuates during the year due to the pricing mechanism in place in the PRC.The price of finished petroleum products is established by a PRC regulatory body under a formula based on the movement of international prices over a look-back period of 22 working days and reset when the price increases or decrease by 4%.We attempt to manage our costs by utilizing our storage capacity to adjust inventory levels based on the anticipated movement of industry pricing to take advantage of pricing, supply and demand fluctuations within the marketplace.Our inventory turnover is approximately 30 days to correspond to the 22 working day pricing reset period.Our supplier advance balance with refineries allows us to lock-in supply so that we can react quickly to purchases based on the timing of the PRC pricing levels adjustments. Cost of sales per segment during the year ended June 30, 2010 increased for product sales $118,677 or 76% from $155,325 for the year ended June 30, 2009 to $274,002 for the year ended June 30, 2010.As a percentage of revenues the increase was 1% from 84% to 85% of revenues during the years ended June 30, 2009 compared to June 30, 2010.This was offset by the decrease in cost of sales associated with agency fees.For the year ended June 30, 2009 the cost of sales related to agency fees was $2,016 compared to $-0- during the year ended June 30, 2010.Prior to the year ended June 30, 2010 the Company incurred the cost of transporting the petroleum product under the agency fee arrangement, but has stopped this practice.Therefore, there are no costs of sales associated with agency fees during year ended June 30, 2010. Operating Expenses Operating expenses for the year ended June 30, 2010 decreased $2,831 or 58% to $4,836 as compared to $7,667 for the year ended June 30, 2009. Operating expenses in 2010 consisted of $696 in stock based compensation, $2,094 in cash payments for consulting and professional fees and $997 in depreciation, among others.Operating expensesin 2009 consisted of $3,664 in stock based compensation, $627 in cash payments for consulting and professional fees, $1,183 in repairs and maintenance and $392 in depreciation, among others.We reduced stock based compensation by paying cash for consulting and professional services, primarily in the US parent company.The Company has no plans to make stock based compensation a normal attribute of its employees and consultants’ contracts but it is likely some stock issuances for compensation will be awarded during the fiscal year ending June 30, 2011 and forward. During 2009 we experienced higher repair and maintenance in our Taiyuan facility to upgrade the operations.In 2010, we focused on the Gujiao facility and the expenses were capitalized as part of the overall expansion and retrofit of the facility.Our operating expenses in the PRC increased $171 or 12% from $1,260 during the year ended June 30, 2009 to $1,431 during the year ended June 30, 2010 due primarily to higher legal and professional fees associated with the build out of the Gujiao facility. 27 Income Before Taxes Income before taxes for the year ended June 30, 2010 increased $36,065 or 117% to $66,957 as compared to $30,897 for the year ended June 30, 2009 due to the sales growth in product volume. Other income for the year ended June 30, 2010 was $2,546, primarily related to the gain on the derivative warrant liability.Other expense for the year ended June 30, 2009 was related to debt extinguishment expense of $637, which was the result of a February of 2009 settlement agreement with a group of investors. The net interest income or (expense) was down for the year ended June 30, 2010 to ($35) from ($269) in year ended 2009 because of the reduction in convertible debt. Net Income Net income increased by $28,471 or 131% from $21,777 for the year ended June 30, 2009 to $50,248 for the year ended June 30, 20010, due to the reasons set forth above.For the year ended June 30, 2010 net income attributable to common shareholders reduced net income $9,154 due to cash dividends paid on the preferred stock and the adjustment for the allocation of the fair value of the preferred stock deemed a dividend of $8,644, both related to the October 2009 financing.For the year ended 2009, we paid no dividends or had additional charges against net income attributable to common shareholders. Basic and Diluted Earnings per Share The Company’s net income attributable to common shareholders basic per share earnings were $0.48 and $0.28 for the years ended June 30, 2010 and 2009, respectively. The Company’s net income attributable to common shareholders diluted per share earnings were $0.39 and $0.28 for the years ended June 30, 2010 and 2009, respectively.On October 29, 2009 the Company completed a gross financing of $14,849,201, which included dilutive instruments issued as convertible preferred stock, convertible on a 1:1 basis to common shares, and 3-year warrants exercisable at $2.255 per share.There are currently 21,783,474 convertible preferred stock and warrants outstandingThe Company also had stock awards outstanding at year end June 30, 2010 of 78,000 common shares due to an officer and two directors. We do not anticipate significant increases in selling, general and administration expenses other than those directly attributed to increases in sales such as marketing and sales commissions and our compliance costs as we implement the requirements of Sarbanes Oxley. Liquidity and Capital Resources General As of June 30, 2010 our current assets increased $60,597 or 73% from $83,397 at year end June 30, 2009 to $143,994 at year end June 30, 2010.Cash and cash equivalents totaled $10,125 at June 30, 2010.Overall, we had an increase in cash flows of $2,817 during the year ended June 30, 2010 resulting from $(6,915) of cash used in operating activities, cash used in financing activities of $(7,605), offset by cash provided by investing activities of $17,733. Our current ratio is approximately 15:1 (current assets to current liabilities) and we have no long term debt as of June 30, 2010.We have improved our asset turnover ratios during the period from 50 days to 32 days for inventory turnover, and from 49 days to 27 days for accounts receivable turnover during at year ended June 30, 2009 and 2010, respectively.We have continued to improve our working capital management to enhance our flexibility on inventory management and purchasing capability to react to changes in market prices. The following is a summary of our cash flows provided by (used in) operating, investing, and financing activities during the periods indicated: (In thousands) Year ended June 30, Cash at beginning of period $ $ Net cash provided by operating activities ) Net cash used by investing activities ) ) Net cash provided by financing activities - Effect of exchange rate changes on cash ) ) Cash at end of period $ $ 28 Cash Flows from Operating Activities For the year ended June 30, 2010, net cash used in operations was $(6,915) compared to net cash provided by operations of $21,863 for the year ended June 30, 2009.The decrease in net cash provided by operations was primarily due the increases of $19,614 in inventory and $38,623 in advances to suppliers.We increased these balances as our capacity has expanded from 50,000 mt to 120,000 mt during the fiscal year with operations commencing at the Gujiao facility in January of 2010.Based on the year end June 30, 2010 inventory product mix we have 45,326 mt of Product on-hand or 38% of our total storage capacity of 120,000 mt valued at $33,744.Our supplier advance balance with refineries allows us to lock-in supply so that we can react quickly to purchases based on the timing of the PRC pricing levels adjustments and adjust our on-hand inventory levels accordingly. Cash Flows from Investing Activities For the year ended June 30, 2010, net cash used in investing activities was $(7,605) compared to net cash used in investing activities of $(21,816) for the year ended June 30, 2009.The decrease in net cash used in investing activities was primarily due lower capital expenditures in the year ended June 30, 2010.The capital expenditures for the year ended June 30, 2009 included the balance of the acquisition price of $20,800 for control of the Gujiao facility.During the year ended June 30, 2010 we invested over $7.6 million into the renovation and retrofit of the facility, as well as improvements to our Taiyuan facility. Cash flows from Financing Activities For the year ended June 30, 2010, net cash provided by financing activities was $17,733 compared to net cash provided by financing activities of $-0- for the year ended June 30, 2009.The increase was primarily related to our October 2009 Financing of preferred stock with net proceeds of $13,821 and the conversion of warrants and debt during the year ended June 30, 2010. Plan of Operations Based on our current operations, we do not anticipate the purchase or sale of any significant equipment or expect any significant additions to the number of our employees. We expect to continue to expand our customer base utilizing our existing distribution platform.Our strategy is to leverage our customer and supplier relationships to develop additional business.We may also look for opportunities to expand our business that we consider accretive to earnings. We will continue to operate within our business model, which allows us a competitive advantage by utilizing our large storage capacity to adjust inventory levels based on the anticipated movement of industry pricing and acts as a hedge on pricing levels.Utilizing our excess storage capacity allows us flexibility to take advantage of pricing, supply and demand fluctuations within the marketplace.Our supplier advance balance with refineries allows us to lock-in supply so that we can react quickly to purchases based on the timing of the PRC pricing levels adjustments. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships that are currently material or reasonably likely to be material to our financial position or results of operations. Critical Accounting Policies and Estimates The discussion and analysis of the Company’s results of operations and liquidity and capital resources are based on the Company’s consolidated financial statements, which have been prepared in accordance with GAAP. In connection with the preparation of consolidated financial statements, the Company is required to make assumptions and estimates about future events, and apply judgments that affect the reported amounts of assets, liabilities, revenue, expenses, and the related disclosures. The assumptions, estimates and judgments included within these estimates are based on historical experience, current trends and other factors the Company believes to be relevant at the time the consolidated financial statements were prepared. On a regular basis, the accounting policies, assumptions, estimates and judgments are reviewed to ensure that the consolidated financial statements are presented fairly and in accordance with GAAP. However, because future events and their effects cannot be determined with certainty, actual results could differ from the assumptions and estimates, and such differences could be material. The preparation of consolidated financial statements in conformity with GAAP requires the Company to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities as of the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods. Significant estimates and assumptions are used for, but are not limited to: (1)inventory costs and reserves; (2)asset impairments (3)and depreciable lives of assets. Future events and their effects cannot be predicted with certainty, and accordingly, accounting estimates require the exercise of judgment. The accounting estimates used in the preparation of the consolidated financial statements will change as new events occur, as more experience is acquired, as additional information is obtained and as the Company’s operating environment changes. The Company evaluates and update these assumptions and estimates on an ongoing basis and may employ outside experts to assist with these evaluations. Actual results could differ from the estimates that have been used. 29 Significant accounting policies are discussed in Note1,Summary of Significant Accounting Policies, to the accompanying consolidated financial statements. The Company believes the following accounting policies are the most critical to aid in fully understanding and evaluating the Company’s reported financial results, as they require management to make difficult, subjective or complex judgments, and to make estimates about the effect of matters that are inherently uncertain. Warrant Derivative Liability The Company issued warrants in connection with financing instruments.The Company analyzed the accounting treatment and classification of the warrants and summarized the effects and conclusions. The Company accounts for the warrants pursuant to FASB ASC Topic 815. Impairment analysis for long-lived assets and intangible assets The Company’s long-lived assets and other assets (consisting of property and equipment and purchased intangible assets) are reviewed for impairment in accordance with the guidance of the FASB Topic ASC 360, “Property, Plant, and Equipment”, and FASB ASC Topic 205 “Presentation of Financial Statements”.The Company tests for impairment losses on long-lived assets used in operations whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.Recoverability of an asset to be held and used is measured by a comparison of the carrying amount of an asset to the future undiscounted cash flows expected to be generated by the asset.If such asset is considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds its fair value.Impairment evaluations involve management’s estimates on asset useful lives and future cash flows.Actual useful lives and cash flows could be different from those estimated by management which could have a material effect on our reporting results and financial positions.Fair value is determined through various valuation techniques including discounted cash flow models, quoted market values and third-party independent appraisals, as considered necessary. Through June 30, 2010, the Company had not experienced impairment losses on its long-lived assets. Inventories Inventories consist of finished petroleum products.Inventories are stated at the lower of cost, determined on a weighted average basis, or net realizable value. Net realizable value is the estimated selling price in the ordinary course of business less the estimated cost of completion and the estimated costs necessary to make the sale.When inventories are sold, their carrying amount is charged to expense in the year in which the revenue is recognized. Write-downs for declines in net realizable value or for losses of inventories are recognized as an expense in the year the impairment or loss occurs. There were no declines in net realizable value of inventory for the years ended June 30, 2010 and 2009. Management has discussed the development and selection of these critical accounting policies with the Board of Directors and the Board has reviewed the disclosures presented above relating to them. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Interest Rate Risk The Company deposits surplus funds with Chinese banks earning daily interest. The Company does not invest in any instruments for trading purposes. The Company’s operations are not sensitive to fluctuations in interest rates. Foreign Exchange Risk While the Company’s reporting currency is the US Dollar,the Company’s consolidated revenues and consolidated costs and expenses are denominated in RMB. Approximately all of the Company’s assets are denominated in RMB. As a result, the Company is exposed to foreign exchange risk as the Company’s revenues and results of operations may be affected by fluctuations in the exchange rate between US Dollars and RMB. If the RMB depreciates against the US Dollar, the value of the Company’s RMB revenues, earnings and assets as expressed in the Company’s US Dollar financial statements will decline. The Company has not entered into any hedging transactions in an effort to reduce exposure to foreign exchange risk. Commodity Risk The risk associated with maintaining large quantities of inventory and amounts on advance to suppliers has the effect of locking in availability and prices the Company pays for fuel well in advance of the time the Company delivers the commodities and establishes customer pricing. A dip in short-term prices in fuel costs may result in declining profits for the Company, which will affect the Company's ability to purchase future petroleum products and make advances to suppliers, since the Company uses its cash to purchase inventory and increase advances to suppliers. The Company manages exposure in the following ways: The Company’s storage capacity allows management to adjust inventory levels based on the anticipated movement of industry pricing and acts as a hedge on pricing levels.Utilizing our excess storage capacity allows us flexibility to take advantage of pricing, supply and demand fluctuations within the marketplace.The Company’s supplier advance balance with refineries allows us to lock-in supply so that we can react quickly to purchases based on the timing of the PRC pricing levels adjustments. The PRC pricing level adjustments control the cost basis of finished petroleum products during the year due to petroleum pricing fluctuations in the international markets.The price of finished petroleum products is established by a PRC regulatory body under a formula based on the movement of international prices over a look-back period of 22 working days and reset when the price increases or decrease by 4%.The Company’s inventory turnover is approximately 30 days, which allows us to adjust inventory levels based on the anticipated movement of industry pricing to take advantage of pricing, supply and demand fluctuations within the marketplace. When the price of petroleum is anticipated to decline we reduce our stock on-hand of inventory and then buy additional quantities from refineries based on the next anticipated price movement.Conversely, when prices are anticipated to increase we ramp up purchase from the refineries to lock-in the lower price before the increase adjustment.Our supplier advance balance with refineries allows us to lock-in supply so that we can react quickly to purchases based on the timing of the PRC pricing levels adjustments. 30 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors Longwei Petroleum Investment Holding Limited No.30 Guanghua Street, Xiaojingyu Xiang, Wanbailin District Taiyuan City, Shanxi Province, China P.C. 030024 We have audited the accompanying consolidated balance sheets of Longwei Petroleum Investment Holding Limited and Subsidiaries (the Company) as of June 30, 2010 and 2009, and the related consolidated statements of operations and other comprehensive income, changes in stockholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting, as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Longwei Petroleum Investment Holding Limited and Subsidiaries as of June 30, 2010 and 2009, and the consolidated results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah September 28, 2010 31 Index to Consolidated financial statements CONSOLIDATED BALANCE SHEETS F–1 CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME F–2 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY F–3 CONSOLIDATED STATEMENTS OF CASH FLOWS F–4 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 F–5 32 Longwei Petroleum Investment Holding Limited and Subsidiaries Consolidated Balance Sheets AsofJune 30, Assets (InThousands) Current Assets: Cash $ $ Accounts Receivable, Net of Allowance for Doubtful Accounts of $0 in 2010 and $0 in 2009 Inventories Advances to Suppliers Total Current Assets Property Plant and Equipment, Net Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts Payable $ $ Convertible Notes Payable, Net of Discount of $0 and $0 - Warrant Derivative - Taxes Payable Total Current Liabilities Total Liabilities Stockholders' Equity: Preferred Stock, No Par Value, 100,000,000 Shares Authorized; 6,934,273 and -0- Issued and Outstanding as of June 30, 2010 and 2009 - Common Stock, No Par Value; 500,000,000 Shares Authorized; 92,633,485 and 81,852,831 Issued and Outstanding as of June 30, 2010 and 2009 Shares to be Issued - Stock Subscription Receivable - ) Deferred Stock Based Compensation ) ) Additional Paid-in Capital Retained Earnings Other Comprehensive Income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes to these consolidated financial statements are an integral part of these balance sheets. F-1 Longwei Petroleum Investment Holding Limited and Subsidiaries Consolidated Statements of Operations and Other Comprehensive Income FortheYearsEndedJune 30, (InThousands,Except PerShareData) Net Sales $ $ Cost of Sales Gross Profit Operating Expenses Operating Income Derivative Income (Expense) ) Interest Income (Expense) ) ) Income Before Income Tax Expense Income Tax Expense ) ) Net Income Foreign Currency Translation Adjustment ) Comprehensive Income $ $ Net Income $ $ Preferred Stock Dividends ) - Preferred Stock Deemed Dividends ) - Net Income Attributable to Common Shareholders $ $ Earnings per Common Share: Basic $ $ Diluted $ $ Weighted Average Common Shares Outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. F-2 Longwei Petroleum Holding Limitied and Subsidiaries Consolidated Statement of Changes In Stockholders Equity (In Thousands) Additional Shares Deferred Stock Stock Other Total Stockholders' Preferred Stock Common Stock Paid-In to be Based Subscription Comprehensive Retained Equity Shares Amount Shares Amount Capital Issued Compensation Receivable Income Earnings (Deficit) Balance, June 30, 2008 - $
